Citation Nr: 1631880	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2011, a Board hearing was conducted at the RO; a transcript of that hearing has been associated with the claims file.  

The Board previously remanded the claim in February 2012, May 2013, August 2013 and March 2014.  In December 2012, the Board referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  

In December 2014 the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's December 2014 decision and remanding for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 JMR, the parties agreed that the May 2014 VA medical opinion, relied upon by the Board in its December 2014 decision, was inadequate.  The parties found that the May 2014 VA pulmonologist failed to comment upon the medical opinions of record as mandated by a March 2014 Board remand order; in particular, an August 2012 medical report.  The parties found the May 2014 VA pulmonologist's negative nexus opinion and the rationale were inadequate.  While the pulmonologist outlined the lack of any "primary findings of asbestos pleural plaques, fibrosis, course parenchymal bands, rounded atelectasis, linear densities, pleural thickening, pleural mass or honeycombing," the opinion provider did not address the significance of the August 2012 examiner's opinion that "[w]ith reasonable medical probability [it is] more likely than not his pulmonary illness is caused by exposure to asbestos and various organic dust," or whether the "wheezing with fine inspiratory crackles at the bases in the back persistent after coughing" found, could potentially alter her opinion.  The partis concurred that remand was warranted for the Board to substantially comply with the terms of its March 2014, and ensure that VA furnishes an adequate medical opinion or addendum opinion that explicitly assesses the other medical opinions of record.  

Subsequent to the JMR the Veteran's representative submitted a treatment record from a private provider dated in June 2016 wherein it was reported that the Veteran was suffering from obstructive and restrictive ventilatory dysfunction, pulmonary fibrosis, and evidence of pulmonary hypertension.  "In my opinion his pulmonary condition is more likely than not with reasonable medically probability caused by this exposure during the service to asbestos."  The provider continued to state that there were clinical findings of inspiratory crackles and rales not cleared with cough.  A CAT scan of the chest revealed pulmonary fibrosis and pulmonary function tests revealed decreased DLCO.  However, this finding appears to restate what the same physician stated in earlier reports and does not provide adequate rationale.  

Therefore, in compliance with the terms of the JMR, the claim is remanded to obtain another medical examination, to determine the etiology of his pulmonary disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims file reveals that the Veteran has received treatment from VA.  However, treatment records dated since September 2013 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2013.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records pertaining to the Veteran dated since September 2013.  Ask the Veteran about the existence of any additional non-VA treatment records.  After obtaining any necessary authorization, request any reported records.

2.  Thereafter, afford the Veteran a VA medical examination by a VA pulmonologist in order to ascertain more clearly what pulmonary disorders, if any, the Veteran currently has and, if any such disorder is now present, its nexus to his military service and inservice asbestos exposure.  Copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be conducted.  

The examiner is specifically referred to the VHA opinion of February 2013 as to the inadequacy of data then of record for supporting or refuting diagnoses of pulmonary hypertension, interstitial lung disease, or pulmonary fibrosis and the need for certain other diagnostic testing to rule in or out any alternative diagnosis to COPD as well as subsequent VA examination reports and medical opinions.  All applicable diagnoses should then be set forth and the VA examiner should note specifically whether pulmonary hypertension, interstitial lung disease, pulmonary fibrosis, or other pulmonary disorder is now present or absent. 

As well, the VA pulmonologist is asked to offer an opinion with full supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any current lung or pulmonary disorder of the Veteran originated during his period of service from January 1952 to August 1954 or is otherwise attributable thereto or any inservice event, inclusive of asbestos exposure?  In answering this question, the examiner should consider that the Veteran's inservice exposure to asbestos is conceded.  Also, the effect, if any, of the Veteran's prior tobacco use should be fully detailed.  

In rendering the opinion, the examiner must specifically comment upon the medical opinions of record, including the private medical opinions and the August 2012 medical report which noted "wheezing with fine inspiratory crackles at the bases in the back persistent after coughing" upon examination, and reflected the private examiner's opinion that "[w]ith reasonable medical probability [it is] more likely than not his pulmonary illness is caused by exposure to asbestos and various organic dust."  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


